DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 5 recites:
An equipment element maintenance analysis method of analyzing maintenance necessity of a plurality of equipment elements attached to a component mounter for manufacturing a product, the method comprising: acquiring operation history information on the plurality of equipment elements at a predetermined timing; calculating a first latest error rate in a first latest predetermined period from the acquired operation history information based on a number of errors related one equipment element, included in the operation history information; calculating a second latest error rate for the one equipment element of the component mounter in a second latest predetermined period from the acquired operation history information, the second latest predetermined period being shorter and more recent than the first latest predetermined period, when the first latest error rate and the second latest error are higher than a predetermined value, determining to conduct the one equipment element to receive maintenance, and when the first latest error rate is higher than the predetermined value and the second latest error rate is lower than the predetermined value, determining the one equipment element not to receive maintenance; and listing information items on the plurality of equipment elements with a respective number of errors in order, and notifying an equipment element determined to receive maintenance with a corresponding number of errors.  
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
For example, steps of “calculating, as latest error rates, a latest error rate in a predetermined period from the acquired operation history information based on a number of errors related to each of the plurality of equipment element, included in the operation history information” are treated by the Examiner as belonging to mathematical concept grouping, while the steps of “determining an equipment element that has a latest error rate being greater than or equal to a predetermined value among the plurality of equipment elements to conduct maintenance; and listing information items on the plurality of equipment elements with a respective number of errors in order” are treated as belonging to mental process grouping. 
Similar limitations comprise the abstract ideas of Claim 1.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 1: a processor;
In Claim 2: a communicator configured to send an electronic mail;
In Claim 3; a display;
In Claim 5: acquiring operation history and notifying the number of errors;
In Claim 6: sending an email;
In Claim 7: displaying information;
As noted above, the processor is recited as generic processor and is not qualified as particular machines.  Further, the steps of acquiring operation history, notifying the number of errors, sending and receiving information via email and displaying information on a display represent a mere data gathering step and data outputting step and only adds an insignificant extra-solution activity to the judicial exception.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  However, the above identified additional elements are well-understood, routine and conventional in the art as evidenced Fukada (US 2006/0271339), Hiruta et al. (US 2016/0169771), Honda (US 2006/0026474) and Suhara et al. (US 2002/0154491) as detailed below.  Thus, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Further, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional implementation (i.e. data collection and output, computer implementation).
The claims, therefore, are not patent eligible.
However, with regard to dependent claims 4 and 8, the claims provide additional features which are not part of an expanded algorithm.  Specifically, claims 4 and 8 recite “the component mounter is configured to suck the component supplied from the component supplier by a mounting head, recognizes a lower surface of the sucked component with a component recognition camera, and mounts the recognized component on a circuit board” which integrates the judicial exception into a practical application.

Response to Arguments
Applicant’s arguments, see pages 6-8 of the remarks, with respect to the claim rejections under 35 USC 101 have been fully considered and are not persuasive.  Applicant argues that the claims do not recite the abstract ideas of mathematical concepts and mental processes.  However, applicant merely states that the claims instead recite an equipment element maintenance analysis system without addressing the specific elements listed above that are believed to be the abstract idea.  As such, these elements are still regarded as abstract ideas of mathematical concepts and mental processes, as detailed above.
Applicant further argues that if the claims are to be regarded as containing abstract ideas, then under the step 2A analysis, the abstract ideas are integrated into the practical application of determining maintenance necessity and providing notification of the maintenance necessity to avoid unnecessary maintenance.  As detailed above, these elements are respectively regarded as part of the abstract idea (determining maintenance necessity akin to mentally judging or evaluating) or as extrasolution activity which does not integrate the abstract idea into a practical application (notifying akin to outputting a result of analysis).
Next Applicant argues that under the step 2B analysis, the claims add meaningful limitations to the abstract idea that are not routine, well understood and conventional in the art.  However, as detailed above, all limitations that are considered more than the underlying abstract idea are shown to have been known in the cited art.

Applicant’s arguments, see pages 8-9 of the remarks, with respect to the claim rejections under 35 USC 103 have been fully considered and are persuasive.  The previous rejections under 35 USC 103 have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY CHAD MORGAN whose telephone number is (571)270-7652. The examiner can normally be reached Mon, Wed-Fri 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JCM/Examiner, Art Unit 2864

/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864